Case 1:20-cv-02777-KAM-VMS Document 21 Filed 03/22/21 Page 1 of 15 PageID #: 365



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------X
  JEFFREY M. DRESSEL, D.D.S., P.C.
  d/b/a SOUTH BROOKLYN DENTIST,

                         Plaintiff,             Memorandum and Order

             v.                                 20-CV-2777(KAM)(VMS)

  HARTFORD INSURANCE COMPANY OF
  THE MIDWEST, INC.,

                      Defendant.
  ---------------------------------X

  KIYO A. MATSUMOTO, United States District Judge:

             The plaintiff in this matter, Jeffrey M. Dressel,

  D.D.S., P.C., doing business as South Brooklyn Dentist

  (“Plaintiff” or “South Brooklyn Dentist”), brought claims

  against Hartford Insurance Company of the Midwest, Inc.

  (“Defendant” or “Hartford Insurance”), related to an alleged

  breach of a property insurance policy that Plaintiff purchased

  from Defendant.    Defendant filed a motion to dismiss the

  complaint.    (ECF No. 13.)    For the reasons herein, Defendant’s

  motion to dismiss is GRANTED.

                                  Background

             This diversity case arises from Defendant’s denial of

  Plaintiff’s insurance claim after Plaintiff’s business shut down

  during the COVID-19 pandemic.       Plaintiff, a dental office with

  its principal place of business in Brooklyn, New York, purchased

  a property insurance policy from Hartford Insurance, covering



                                       1
Case 1:20-cv-02777-KAM-VMS Document 21 Filed 03/22/21 Page 2 of 15 PageID #: 366



  the time period from July 2019 through July 2020.            (ECF No. 1,

  Complaint (“Compl.”), ¶¶ 1, 3, 12; see ECF No. 15, Declaration

  of Charles Michael, Ex. A., Insurance Policy No. 65 SBA TZ5964

  (the “Policy”).) 1

                The Policy provided coverage for a loss of business

  income and for other expenses if there was a suspension of

  business operations caused by “direct physical loss of or

  physical damage” to South Brooklyn Dentist’s property.             (Policy

  at -039.) 2    Specifically, the Policy stated:

                [Hartford Insurance] will pay for the actual loss
                of Business Income [that South Brooklyn Dentist]
                sustain[s] due to the necessary suspension of [its]
                ‘operations’ during the ‘period of Restoration’.
                The suspension must be caused by direct physical
                loss of or physical damage to property at the
                ‘scheduled premises’, including personal property
                in the open (or in a vehicle) within 1,000 feet of
                the ‘scheduled premises’, caused by or resulting
                from a Covered Cause of Loss.

  (Id.)

                In addition, the Policy provided coverage in the event

  that a “civil authority” “prohibited by order” access to the

  premises.      (Id. at -040.)   Specifically, the Policy stated:

                This insurance is extended to apply to the actual
                loss of Business Income [South Brooklyn Dentist]

  1 The Policy was not attached to Plaintiff’s complaint, but all of Plaintiff’s
  claims are based on an alleged breach of the Policy. The court finds that
  the Policy was incorporated into the complaint by reference, and may properly
  be considered in deciding Defendant’s motion to dismiss pursuant to Federal
  Rule of Civil Procedure 12(b)(6).
  2 Throughout this Memorandum and Order, citations to the Policy cite the page

  numbers located at the bottom center of the page, with the “HICMW” prefix.



                                        2
Case 1:20-cv-02777-KAM-VMS Document 21 Filed 03/22/21 Page 3 of 15 PageID #: 367



              sustain[s]   when  access   to  [its]   ‘scheduled
              premises’ is specifically prohibited by order of a
              civil authority as the direct result of a Covered
              Cause of Loss to property in the immediate area of
              [South Brooklyn Dentist’s] ‘scheduled premises’.

  (Id.)   A “Covered Cause of Loss” was defined as, “RISKS OF

  DIRECT PHYSICAL LOSS unless the loss is: a. Excluded in Section

  B., EXCLUSIONS; or b. Limited in Paragraph A.4.[,]

  Limitations[.]”    (Id. at -031.)     A pandemic was not listed as

  one of the exclusions or limitations.

              On March 22, 2020, during the time period that the

  Policy was in effect, the Governor of New York issued one of

  several executive orders in response to the global COVID-19

  pandemic.    (Compl. ¶ 24.)    Plaintiff alleges that the executive

  order prohibited it from operating its business.          (Id.)

  Plaintiff further alleges that Hartford Insurance was required

  to cover the resulting loss of business income, but that

  Hartford Insurance refused to do so.        (Id. ¶¶ 29-31.)     Plaintiff

  thus brought a claim against Defendant for breach of contract,

  and a claim seeking a declaratory judgment that Defendant was

  obligated to provide coverage pursuant to the Policy.           (Id. ¶¶

  25-40.)

              Defendant filed a motion to dismiss pursuant to

  Federal Rule of Civil Procedure 12(b)(6).         (ECF No. 13, Motion

  to Dismiss; see ECF No. 14, Memorandum in Support (“Def. Mem.”);

  ECF No. 17, Reply in Support.)       Plaintiff opposed the motion.


                                       3
Case 1:20-cv-02777-KAM-VMS Document 21 Filed 03/22/21 Page 4 of 15 PageID #: 368



  (ECF No. 16, Memorandum in Opposition (“Pl. Opp.”).)           After

  briefing of the motion to dismiss was complete, Defendant filed

  two letters notifying the court of additional case law

  addressing similar issues to those presented in this case.             (See

  ECF Nos. 19, 20.)

                 Legal Standard for Rule 12(b)(6) Motions

             “To survive a motion to dismiss, a complaint must

  contain sufficient factual matter, accepted as true, to ‘state a

  claim to relief that is plausible on its face.’”          Ashcroft v.

  Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 570 (2007)).         “A claim has facial

  plausibility when the plaintiff pleads factual content that

  allows the court to draw the reasonable inference that the

  defendant is liable for the misconduct alleged.”          Iqbal, 556

  U.S. at 678.

             The “court must accept as true all of the allegations

  contained in a complaint,” but the court need not accept a

  plaintiff’s “legal conclusions.”         Id.   Where the factual

  allegations, even accepted as true, do not plausibly suggest

  unlawful conduct, the plaintiff’s complaint must be dismissed

  upon the defendant’s motion.       Id. at 679-80.




                                       4
Case 1:20-cv-02777-KAM-VMS Document 21 Filed 03/22/21 Page 5 of 15 PageID #: 369



                                  Discussion

       I.     Choice-of-Law

              At the outset, the court must determine the

  appropriate state law to apply when considering Plaintiff’s

  claims.    Defendant asserts that New York law applies (Def. Mem.

  at 6 n.2), whereas Plaintiff does not specifically address the

  choice-of-law issue.

              Federal courts in New York exercising diversity

  jurisdiction over state law claims apply New York choice-of-law

  rules.    See Maryland Cas. Co. v. Cont’l Cas. Co., 332 F.3d 145,

  151 (2d Cir. 2003).     In determining the appropriate law to apply

  in contract disputes, New York courts look to the “center of

  gravity” of the contract, which includes “a spectrum of

  significant contacts, including the place of contracting, the

  places of negotiation and performance, the location of the

  subject matter, and the domicile or place of business of the

  contracting parties.”       AEI Life LLC v. Lincoln Benefit Life Co.,

  892 F.3d 126, 135 (2d Cir. 2018) (quotations omitted).           The

  “place of contracting and place of performance are given the

  greatest weight.”     Id.

              Here, although South Brooklyn Dentist is a New Jersey

  corporation, its principal place of business is in New York.

  (Compl. ¶ 1.)    The Policy does not purport to cover any property

  or business activity located anywhere other than South Brooklyn


                                       5
Case 1:20-cv-02777-KAM-VMS Document 21 Filed 03/22/21 Page 6 of 15 PageID #: 370



  Dentist’s location in New York.       (See generally Policy.)

  Although the Policy does not contain a specific choice-of-law

  provision, it does contain references to New York law.           (See,

  e.g., id. at -004.)     And it was an executive order issued by the

  Governor of New York that allegedly caused the disruption of

  Plaintiff’s business, which led to Plaintiff’s claim for

  coverage under the Policy.      (Compl. ¶ 7.)     Accordingly, the

  court finds that New York is the “center of gravity” of the

  contract at issue, and the court thus agrees with Defendant that

  New York law applies.

        II. Coverage for Loss of Business Income “Caused by Direct
            Physical Loss of or Physical Damage to Property”

             “To state a claim for breach of contract under New

  York law, ‘the complaint must allege: (1) the formation of a

  contract between the parties; (2) performance by the plaintiff;

  (3) failure of [the] defendant to perform; and (4) damages.”

  Orlander v. Staples, Inc., 802 F.3d 289, 294 (2d Cir. 2015)

  (quoting Johnson v. Nextel Commc’ns, Inc., 660 F.3d 131, 142 (2d

  Cir.2011)).    Plaintiff alleges each of the first two elements

  necessary to state a claim for breach of contract: that the

  parties formed a valid contract, and that Plaintiff performed

  its obligations under the contract.        (See Compl. ¶¶ 3, 6.)

  Defendant does not dispute either of the first two elements;

  rather, the parties dispute whether Plaintiff stated a claim



                                       6
Case 1:20-cv-02777-KAM-VMS Document 21 Filed 03/22/21 Page 7 of 15 PageID #: 371



  regarding Defendant’s failure to perform its obligations under

  the contract.      Resolution of this issue turns on the court’s

  interpretation of Defendant’s obligations under the Policy.

              Under New York law, “an insurance contract is

  interpreted to give effect to the intent of the parties as

  expressed in the clear language of the contract.”          Vill. of

  Sylvan Beach, N.Y. v. Travelers Indem. Co., 55 F.3d 114, 115 (2d

  Cir. 1995).    If the contract language is “clear and

  unambiguous,” courts will simply enforce the contract “as

  written.”    Id.    On the other hand, “if the policy language is

  ambiguous, . . . the ambiguity must be interpreted in favor of

  the insured.”      Id.   “Contract language is ambiguous if it is

  reasonably susceptible of more than one interpretation, and a

  court makes this determination by reference to the contract

  alone.”    Burger King Corp. v. Horn & Hardart Co., 893 F.2d 525,

  527 (2d Cir. 1990).

              Defendant argues that the language of the Policy was

  clear, and required it to provide coverage only if there was a

  business interruption resulting from damage to Plaintiff’s

  physical property.       (See Def. Mem. at 6-7.)    Plaintiff argues

  that the Policy was ambiguous, as it did not specify that any

  structural damage to the property was required.          (See Pl. Opp.

  at 5.)    Plaintiff also argues, in the alternative, that even if

  the language was clear and structural damage was required,


                                       7
Case 1:20-cv-02777-KAM-VMS Document 21 Filed 03/22/21 Page 8 of 15 PageID #: 372



  Plaintiff suffered such damage because the coronavirus that

  causes COVID-19 was physically present at South Brooklyn

  Dentist, which constituted physical damage to the premises.

  (See id. at 6.)

             The court agrees with Defendant that the language of

  the Policy was clear and unambiguous, and required coverage only

  in the event of some physical harm to property, which was not

  present here.    The Policy stated that, in order for coverage to

  be required, the loss of business income “must be caused by

  direct physical loss of or physical damage to property . . . .”

  (Policy at -039.)     The word “physical” appears in this sentence

  twice, modifying both “loss” and “damage.”         The plain language

  of “physical loss of . . . property” does not mean, as Plaintiff

  argues, a loss of the ability to run the business.          A “physical

  loss” means that physical property suffered a loss.          Plaintiff,

  however, does not allege that its loss of income was caused by

  any physical property suffering a loss, in value or otherwise.

  Similarly, “physical damage to property” can only mean that the

  physical property suffered some sort of physical damage.           See

  DeMoura v. Cont’l Cas. Co., No. 20-cv-2912 (NGG), 2021 WL

  848840, at *5 (E.D.N.Y. Mar. 5, 2021) (“New York courts have

  consistently understood identically worded insurance clauses to

  exclude business interruption losses from coverage when the

  losses were not caused by real, tangible damage to or loss of


                                       8
Case 1:20-cv-02777-KAM-VMS Document 21 Filed 03/22/21 Page 9 of 15 PageID #: 373



  the property.”); Michael Cetta, Inc. v. Admiral Indem. Co., No.

  20-cv-4612 (JPC), 2020 WL 7321405, at *6 (S.D.N.Y. Dec. 11,

  2020) (“The plain meaning of the phrase ‘direct physical loss of

  or damage to’ therefore connotes a negative alteration in the

  tangible condition of property.”).

             Plaintiff counters that this interpretation treats the

  words “loss” and “damage” as if they are the same, rendering the

  language redundant, and so “loss” must mean something other than

  structural damage.     (See Pl. Opp. at 5.)      Plaintiff’s

  interpretation, however, ignores the word “physical” immediately

  before the word “loss.”      Moreover, the use of both “physical

  loss” and “physical damage” in the Policy was not redundant.

  The word “‘loss’ may refer [to] ‘the disappearance or diminution

  of value.’”    DeMoura, 2021 WL 848840, at *6 (quoting Black’s Law

  Dictionary (11th ed. 2019)).       “Read together with the modifier

  ‘physical,’ the phrase ‘physical loss of or damage to property’

  in this context plainly covers two scenarios: one where

  ‘physical loss’ occurs—which naturally refers to a situation

  where the value of the property as a whole ‘disappear[s]’ or

  ‘dimin[ishes]’—and one where ‘damage’ occurs—that is, where the

  property is harmed but not destroyed.”        Id.   Thus, “physical

  loss” and “physical damage” are separate concepts, and the

  Policy’s requiring of one or the other was not redundant.




                                       9
Case 1:20-cv-02777-KAM-VMS Document 21 Filed 03/22/21 Page 10 of 15 PageID #: 374



              “[N]early every court to address this issue has

  concluded that loss of use of a premises due to a governmental

  closure order does not trigger business income coverage premised

  on physical loss to property.”       Michael Cetta, 2020 WL 7321405,

  at *8 (collecting cases).       This court agrees with the great

  weight of authority, and finds that Plaintiff cannot state a

  claim for breach of contract or for a declaratory judgment, due

  to the clear and unambiguous language of the Policy.

              Plaintiff’s alternative contention, that the presence

  of the coronavirus at South Brooklyn Dentist constituted damage

  to the premises, is also unavailing.        First, the presence of the

  virus at South Brooklyn Dentist was never alleged in the

  complaint.    Rather, this new fact was raised for the first time

  in an affidavit filed with Plaintiff’s opposition to Defendant’s

  motion to dismiss.     The court cannot consider a fact raised in

  such a manner, because “it is improper for a court to consider

  declarations and affidavits on a motion to dismiss.”           Novie v.

  Vill. of Montebello, No. 10-cv-9436 (CS), 2012 WL 3542222, at *9

  (S.D.N.Y. Aug. 16, 2012) (citing cases).

              In any event, this new fact is immaterial, because

  even if the court were to consider it, it would not trigger

  coverage under the Policy, which clearly required coverage only




                                       10
Case 1:20-cv-02777-KAM-VMS Document 21 Filed 03/22/21 Page 11 of 15 PageID #: 375



  if there was “physical damage” to physical property. 3                 Though the

  virus has the potential to cause significant harm to people, the

  court is not aware of any scenario in which its presence can

  cause “physical damage” to property such as a building, or other

  inanimate objects.        The Centers for Disease Control and

  Prevention advise that when the coronavirus is physically

  present on a surface, it will “naturally die within hours to

  days.” 4   The presence of the virus at Plaintiff’s premises would

  thus have been short-lived, and it could not constitute

  “physical damage to property” under the plain language of the

  Policy.    See DeMoura, 2021 WL 848840, at *6 (“no allegations

  that the potential presence of the virus caused ‘physical harm’

  to [the] property”).

               Plaintiff also argues that the Policy was an “all-risk

  policy,” which, under New York law, covers “losses caused by any

  fortuitous peril not specifically excluded under the policy

  . . . .”     Parks Real Est. Purchasing Grp. v. St. Paul Fire &

  Marine Ins. Co., 472 F.3d 33, 41 (2d Cir. 2006) (emphasis in



  3 Plaintiff points out that the Policy’s definition of a “Covered Property”

  was broad, and included more than just “the actual structure that houses the
  dental office . . . .” (Pl. Opp. at 10-11.) Even if the definition covered
  more than just the physical building, it cannot be read in any way that
  alters the requirement for Plaintiff’s property to have suffered a “physical
  loss” or “physical damage,” which it did not.
  4 Guidance for Cleaning and Disinfecting, U.S. ENVIRONMENTAL PROTECTION AGENCY AND
  CENTERS FOR DISEASE CONTROL AND PREVENTION (Sept. 16, 2020), at 2,
  https://www.cdc.gov/coronavirus/2019-
  ncov/community/pdf/REopening_America_Guidance.pdf.



                                           11
Case 1:20-cv-02777-KAM-VMS Document 21 Filed 03/22/21 Page 12 of 15 PageID #: 376



  original); (see Pl. Opp. at 3-4).         But Plaintiff’s argument

  dramatically overstates the scope of coverage provided under

  such a policy.     An all-risk property insurance policy is

  “designed to compensate [the insured] for damage to its own

  property.”    Parks Real Est. Purchasing Grp., 472 F.3d at 41

  (emphasis added).     Thus, the “fortuitous peril” must still

  relate to property damage, which, as discussed, Plaintiff’s

  claim did not.     Plaintiff’s argument that the Policy should

  cover any loss of business income not specifically excluded in

  the Policy would require Hartford Insurance to cover virtually

  every conceivable loss that a business could face, so long as

  the cause was not specifically excluded in the Policy. 5

              Therefore, the court finds that Plaintiff cannot

  plausibly state a claim for relief based on its loss of business

  income as a result of the COVID-19 pandemic.           Though the

  pandemic has been a devastating event for Plaintiff’s business

  and many other businesses, the business interruption was not

  caused by a physical loss of or physical damage to property.




  5 Plaintiff also relies on the Policy’s definition of a “Covered Cause of
  Loss,” which specifically excluded certain losses that would be covered, and
  which did not exclude a pandemic. (See Pl. Opp. at 6-7.) The definition of
  a “Covered Cause of Loss,” however, still required the loss to be a “DIRECT
  PHYSICAL LOSS” in order for it to be covered. (Policy at -031.) As
  discussed at length by now, the loss alleged by Plaintiff was not a physical
  loss.


                                       12
Case 1:20-cv-02777-KAM-VMS Document 21 Filed 03/22/21 Page 13 of 15 PageID #: 377



        III. Coverage Pursuant to “Civil Authority” Provision

              Plaintiff also attempts to state a claim pursuant to

  the Policy’s civil authority provision, which provided coverage

  in the event that access to Plaintiff’s premises was

  “specifically prohibited by order of a civil authority as the

  direct result of a Covered Cause of Loss to property in the

  immediate area of [South Brooklyn Dentist’s] ‘scheduled

  premises’.”    (Policy at -040.)     Plaintiff alleges that the

  Governor of New York prohibited access to its premises, thus

  triggering coverage under this provision of the Policy.            (Compl.

  ¶¶ 20, 24.)    Defendant argues that the executive orders treated

  dental offices as “essential,” and thus the executive orders did

  not prohibit access to or operation of Plaintiff’s dental

  business.    (See Def. Mem. at 14-15.)

              The court need not consider matters beyond the

  complaint to resolve this issue.          Regardless of whether the

  Governor of New York prevented access to Plaintiff’s premises

  due to the COVID-19 pandemic, insurance coverage was still not

  available under the clear and unambiguous language of the

  Policy.    The Policy applied only when a civil authority

  restricted access “as the direct result of a Covered Cause of

  Loss to property in the immediate area” of the premises.

  (Policy at -040.)     Plaintiff has not alleged that any executive




                                       13
Case 1:20-cv-02777-KAM-VMS Document 21 Filed 03/22/21 Page 14 of 15 PageID #: 378



  order issued by the Governor of New York was the “direct result”

  of a loss to any property in Plaintiff’s immediate area.

              Again, other courts have likewise rejected claims

  based on similar language in insurance contracts.           See, e.g.,

  Food for Thought Caterers Corp. v. Sentinel Ins. Co., Ltd., No.

  20-cv-3418 (JGK), 2021 WL 860345, at *6 (S.D.N.Y. Mar. 6, 2021)

  (“the Amended Complaint fails to allege that the civil authority

  orders prohibiting access to the plaintiff’s property were

  caused by risks of direct physical loss to property in the

  surrounding area”); Michael Cetta, 2020 WL 7321405, at *11 (“the

  Complaint fails to allege any specific damage to property near”

  the plaintiff’s business); 10012 Holdings, Inc. v. Sentinel Ins.

  Co., Ltd., No. 20-cv-4471 (LGS), 2020 WL 7360252, at *4

  (S.D.N.Y. Dec. 15, 2020) (“the Complaint does not allege that

  these closures of neighboring properties ‘direct[ly] result[ed]’

  in closure of Plaintiff’s own premises”) (emphasis in original).

  This court agrees that the plain language of the civil authority

  provision at issue here did not cover the circumstances alleged

  in the complaint.

              Accordingly, Plaintiff has failed to plausibly allege

  Defendant’s liability under any provision of the Policy, and

  Defendant’s motion to dismiss is granted.




                                       14
Case 1:20-cv-02777-KAM-VMS Document 21 Filed 03/22/21 Page 15 of 15 PageID #: 379



                                  Conclusion

              For the foregoing reasons, Defendant’s motion to

  dismiss is GRANTED, and Plaintiff’s complaint is DISMISSED with

  prejudice, because any amendment to the complaint would be

  futile.    Under the clear and unambiguous language of the Policy,

  Plaintiff cannot state a claim for relief.

              The Clerk of Court is directed to enter judgment for

  Defendant and to close the case.

  SO ORDERED.

  Dated:      Brooklyn, New York
              March 22, 2021


                                              /s/
                                     Hon. Kiyo A. Matsumoto
                                     United States District Judge




                                       15
